Citation Nr: 0932483	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-12 509	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The appellant is the Veteran's surviving 
spouse.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
August 1967 to September 1973.

2.	On August 21, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her representative, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the appellant or by her authorized representative.  
38 C.F.R. § 20.204 (2008).  In the present case, the 
appellant has withdrawn this appeal, through her 
representative, and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


